Citation Nr: 1123195	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  06-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent disabling for diffuse degenerative arthritis and degenerative disc disease with spinal stenosis and radiculopathy of the cervical spine associated with a shell fragment wound of the left shoulder and upper back prior to April 22, 2008, and in excess of 30 percent disabling since then.

2.  Entitlement to service connection for right wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2007 rating decision the RO continued a 20 percent evaluation for diffuse degenerative arthritis and degenerative disc disease with spinal stenosis and radiculopathy of the cervical spine associated with a shell fragment wound of the left shoulder and upper back.  

In a subsequent rating decision, dated in June 2008, the RO increased this evaluation to 30 percent effective April 22, 2008.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2009, the Board remanded the matters to the RO via the Appeals Management Center (AMC) in Washington DC to schedule the Veteran for a VA neurological examination and to issue a statement of the case (SOC) to the Veteran regarding the claim for entitlement to service connection for right wrist carpal tunnel syndrome.  Those actions completed, the matters have properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally, the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2010).

In June 2009, the Board remanded the issue of entitlement to service connection for right wrist carpal tunnel syndrome to provide the Veteran with an SOC as he had properly initiated the appeals process with a timely notice of disagreement in November 2008.  Pursuant to the Board Remand, the RO issued the Veteran an SOC in February 2011 and the Veteran submitted a timely substantive appeal, via VA Form 9, in March 2011.  As such, the issue of entitlement to service connection for right wrist carpal tunnel syndrome is properly before the Board at this time.

In June 2009, the Board remanded the first issue on the title page to schedule the Veteran for a VA neurological examination.  Pursuant to the Remand, the Veteran underwent a VA examination in December 2010.  The Veteran was subsequently issued a supplemental statement of the case (SSOC) in February 2011.  

As mentioned above, the Veteran submitted a substantive appeal in March 2011.  The submission indicated that the Veteran wanted a Board hearing at the RO.  In addition, the Veteran indicated that he wanted to appeal all the issues listed on the SOC and any SSOC sent to him by the RO.  Upon further inspection, the Veteran stated that "this decision is based on information gathered in [2009 and 2010].  I have since had [two reevaluation physicals] in the Temple VA.  My range of motion is less [and] less."  

Considering the Veteran's statement in his March 2011 substantive appeal and given that on the same day, he was sent both an SOC for the issue of entitlement to service connection for right wrist carpal tunnel syndrome and an SSOC regarding the issue of entitlement to an evaluation in excess of 20 percent disabling for diffuse degenerative arthritis and degenerative disc disease with spinal stenosis and radiculopathy of the cervical spine associated with a shell fragment wound of the left shoulder and upper back prior to April 22, 2008, and in excess of 30 percent disabling since then, the Board finds that the Veteran has requested a Board hearing for both issues on appeal.

In addition, there is no indication that the Veteran has since withdrawn this request in writing and he has not yet been scheduled for a Board hearing.

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the RO before a Veterans Law Judge from the Board in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be conducted at the RO before a Member of the Board, and notify him of the scheduled hearing at the current address of record, in the order that the hearing request was received.  A copy of the notice provided to the appellant and his representative, if any, of the scheduled hearing should be placed in the record.

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran does not need to take action unless otherwise informed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals meant for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


